Exhibit 10.2

 

FORM OF SENIOR CONVERTIBLE NOTE

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE
STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND
APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR
RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 19(a)
HEREOF.  THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

Senior Convertible Note

 

Issuance Date: June 24, 2003

 

Principal: U.S. $                                  

 

FOR VALUE RECEIVED, SUPERGEN, INC., a Delaware corporation (the “Company”),
hereby promises to pay to the order of                                       or
its registered assigns (“Holder”) the amount set out above as the Principal (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date, on any
Installment Date with respect to the Installment Amount due on such Installment
Date (each, as defined herein), acceleration, redemption or otherwise (in each
case, in accordance with the terms hereof) and to pay interest (“Interest”) on
any outstanding Principal at the rate of 4.00% per annum, subject to periodic
adjustment pursuant to Section 2 (the “Interest Rate”), from the date set out
above as the Issuance Date (the “Issuance Date”) until the same becomes due and
payable, whether upon an Interest Date, any Installment Date or the Maturity
Date (each, as defined herein), acceleration, conversion, exchange, redemption
or otherwise (in each case in accordance with the terms hereof).  For avoidance
of doubt, any Principal that comprises a portion of the Conversion Amount
pursuant to Section 3(b) in

 

--------------------------------------------------------------------------------


 

connection with any conversion of this Note pursuant to Section 3(a) (a
“Principal Conversion Amount”) shall reduce the outstanding Principal of this
Note.  This Senior Convertible Note (including all Senior Convertible Notes
issued in exchange, transfer or replacement hereof, this “Note”) is one of an
issue of Senior Convertible Notes issued on the Issuance Date pursuant to the
Securities Purchase Agreement (as defined below) (collectively, the “Notes” and
such other Notes, the “Other Notes”).  Certain capitalized terms used herein are
defined in Section 29.

 

(1)           PAYMENTS OF PRINCIPAL.  On each Installment Date, the Company
shall pay to the Holder an amount equal to the Installment Amount due on such
Installment Date (each, as defined in Section 8(f)) in accordance with Section
8.  If any Principal remains outstanding on the Maturity Date (as defined
herein), then the Holder shall surrender this Note to the Company and the
Company shall pay to the Holder in cash an amount equal to any outstanding
Principal, accrued and unpaid Interest and accrued and unpaid Late Charges, if
any.  The “Maturity Date” shall be December 31, 2004, as extended at the option
of the Holder (i) in the event that, and for so long as, an Event of Default (as
defined in Section 4(a)) shall have occurred and be continuing or any event
shall have occurred and be continuing which with the passage of time and the
failure to cure would result in an Event of Default and (ii) through the date
that is ten days after a the consummation of a Change of Control (as defined in
Section 5(a)) in the event that a Change of Control is publicly announced or a
Change of Control Notice (as defined in Section 5(a)) is delivered prior to the
Maturity Date.

 

(2)           INTEREST; INTEREST RATE.  Interest on this Note shall commence
accruing on the Issuance Date and shall be computed on the basis of a 365-day
year and actual days elapsed and shall be payable during the period beginning on
the Issuance Date and ending on, and including, the Maturity Date, on September
30, 2003, December 31, 2003, March 31, 2004, June 30, 2004, September 30, 2004,
December 31, 2004 and the Maturity Date (if the Maturity Date is not December
31, 2004) (each, an “Interest Date”).  Interest shall be payable on each
Interest Date, to the record holder of this Note on the fifth Business Day prior
to the applicable Interest Date, in cash or, at the option of the Company, in
shares of Common Stock (“Interest Shares”) provided that the Interest which
accrued during any period shall be payable in Interest Shares if, and only if,
the Company delivers written notice of such election (“Interest Election
Notice”) to each holder of the Notes at least 10 Trading Days prior to the
Interest Date (each, an “Interest Election Date”).  Interest to be paid on an
Interest Date in Interest Shares shall be paid in a number of fully paid and
nonassessable shares (rounded to the nearest whole share in accordance with
Section 3(a)) of Common Stock equal to the quotient of (a) the amount of
Interest payable on such Interest Date and (b) the Interest Conversion Price in
effect on the applicable Interest Date.  If any Interest Shares are to be paid
on an Interest Date, then the Company shall (X) issue and deliver on the
applicable Interest Date, to such address as specified by the Holder in writing
to the Company at least two Business Days prior to the applicable Interest Date,
a certificate, registered in the name of the Holder or its designee, for the
number of Interest Shares to which the Holder shall be entitled, or (Y) provided
that the Company’s transfer agent (the “Transfer Agent”) is participating in the
Depository Trust Company (“DTC”) Fast

 

2

--------------------------------------------------------------------------------


 

Automated Securities Transfer Program and such Interest Shares do not require
the placement of any legends restricting transfer of such Interest Shares, upon
the request of the Holder, credit such aggregate number of Interest Shares to
which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system. 
Notwithstanding the foregoing, the Company shall not be entitled to pay Interest
in Interest Shares and shall be required to pay such Interest in cash on the
applicable Interest Date if (w) any event constituting an Event of Default or an
event that with the passage of time and assuming it were not cured would
constitute an Event of Default has occurred and is continuing on the applicable
Interest Election Date or the Interest Date, unless consented to in writing by
the Holder, (x) on each day during the period beginning on the applicable
Interest Election Date and ending on and including the applicable Interest Date,
the Common Stock is not listed on the Principal Market or The New York Stock
Exchange, Inc. (the “NYSE”), and delisting or suspension of the Common Stock by
such market or exchange shall have been threatened either (A) in writing by such
market or exchange or (B) by falling below the minimum listing maintenance
requirements of such market or exchange for the Common Stock, (y) the
Registration Statement (as defined in the Registration Rights Agreement)
covering the Interest Shares is not effective and available for the resale of
all of the Registrable Securities (as defined in the Registration Rights
Agreement) relating to this Note on the Interest Election Date or on the
Interest Date or (z) the Company has not obtained the Stockholder Approval (as
defined in the Securities Purchase Agreement) prior to the Interest Election
Date.  Prior to the payment of Interest on an Interest Date, Interest on this
Note shall accrue at the Interest Rate and be payable by way of inclusion of the
Interest in the Conversion Amount (as defined below) in accordance with Section
3(b)(i).  From and after the occurrence of an Event of Default, the Interest
Rate shall be increased to 12%.  In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided that the Interest as
calculated at such increased rate during the continuance of such Event of
Default shall continue to apply to the extent relating to the days after the
occurrence of such Event of Default through and including the date of cure of
such Event of Default.  The Company shall pay any and all taxes that may be
payable with respect to the issuance and delivery of Interest Shares; provided
that the Company shall not be required to pay any tax that may be payable in
respect of any issuance of Interest Shares to any Person other than the Holder
or with respect to any income tax due by the Holder with respect to such
Interest Shares.

 

(3)           CONVERSION OF NOTES.  This Note shall be convertible into shares
of the Company’s common stock, par value $.001 per share (the “Common Stock”),
on the terms and conditions set forth in this Section 3.

 

(a)           Conversion Right.  Subject to the provisions of Section 3(d), at
any time or times after the Final Conversion Price Measuring Date, the Holder
shall be entitled to convert any portion of the outstanding and unpaid
Conversion Amount into fully paid and nonassessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate

 

3

--------------------------------------------------------------------------------


 

(as defined below) then in effect.  The Company shall not issue any fraction of
a share of Common Stock upon any conversion.  If the issuance would result in
the issuance of a fraction of a share of Common Stock, the Company shall round
such fraction of a share of Common Stock up to the nearest whole share.  The
Company shall pay any and all taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount;
provided that the Company shall not be required to pay any tax that may be
payable in respect of any transfer involved in the issue and delivery of Common
Stock to any Person other than the Holder or with respect to any income tax due
by the Holder with respect to such Common Stock issued upon conversion.

 

(b)           Conversion Rate.  The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(as defined below) (the “Conversion Rate”).

 

(i)            “Conversion Amount” means the sum of (A) the portion of the
outstanding Principal to be converted, redeemed or otherwise with respect to
which this determination is being made (provided that such portion of the
Principal shall be equal to $1,000 or an integral multiple of $1,000 in excess
thereof), (B) accrued and unpaid Interest with respect to such Principal and (C)
accrued and unpaid Late Charges with respect to such Principal and Interest.

 

(ii)           “Conversion Price” means (A) as of any Conversion Date (as
defined below) or other date of determination (other than with respect to an
Installment Amount on an Installment Date pursuant to a Company Conversion (as
defined in Section 8(a)) during the period beginning on the Final Conversion
Price Measuring Date and ending on and including the Maturity Date, the Fixed
Conversion Price, and (B) with respect to any Installment Amount on an
Installment Date pursuant to a Company Conversion, at the option of the Holder,
either the Fixed Conversion Price or the Company Conversion Price (as defined in
Section 8(a)), each in effect as of such date and subject to adjustment as
provided herein.

 

(iii)          “Fixed Conversion Price” means 120% of the arithmetic average of
the Weighted Average Price of the Common Stock on each Trading Day during the
twenty Trading Day period (the “Conversion Measuring Period”) immediately
following the Issuance Date (the last day of such period, the “Final Conversion
Price Measuring Date”), subject to adjustment as provided herein; provided,
however, that the Fixed Conversion Price on the Final Conversion Price Measuring
Date shall not be below $6.00 (subject to appropriate adjustments for stock
splits, stock dividends, stock combinations and other similar transactions
during the Conversion Measuring Period) and shall not exceed $8.00 (subject to
appropriate adjustments for stock splits, stock dividends, stock combinations
and other similar transactions during the Conversion Measuring Period).

 

4

--------------------------------------------------------------------------------


 

(c)           Mechanics of Conversion.

 

(i)            Optional Conversion.  To convert any Conversion Amount into
shares of Common Stock on any date (a “Conversion Date”), the Holder shall (A)
transmit by facsimile (or otherwise deliver), for receipt on or prior to 11:59
p.m., New York City Time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company, (B) if required by Section 3(c)(iii), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking reasonably satisfactory
to the Company with respect to this Note in the case of its loss, theft or
destruction) and (C) pay any transfer taxes or other applicable taxes or duties,
if any, required in connection with the issuance of shares of Common Stock to a
Person other than the Holder.  On or before the first Business Day following the
date of receipt by the Company of a Conversion Notice, the Company shall
transmit by facsimile a confirmation of receipt of such Conversion Notice to the
Holder and the Transfer Agent.  On or before the third Business Day following
the date of receipt by the Company of a Conversion Notice (the “Share Delivery
Date”), the Company shall (X) issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Common Stock to which the Holder shall
be entitled, or (Y) provided that the Transfer Agent is participating in DTC
Fast Automated Securities Transfer Program and such shares of Common Stock do
not require the placement of any legends restricting transfer of such shares of
Common Stock, upon the request of the Holder, credit such aggregate number of
shares of Common Stock to which the Holder shall be entitled to the Holder’s or
its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system.  If this Note is physically surrendered for conversion as
required by Section 3(c)(iii) and the outstanding Principal of this Note is
greater than the Principal portion of the Conversion Amount being converted,
then the Company shall as soon as practicable and in no event later than three
Business Days after receipt of this Note (the “Note Delivery Date”) and at its
own expense, issue and deliver to the holder a new Note (in accordance with
Section 19(d)) representing the outstanding Principal not converted.  The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date.

 

(ii)           Company’s Failure to Timely Convert.  If the Company shall fail
to issue a certificate to the Holder or credit the Holder’s balance account with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon conversion of any Conversion Amount on or prior to the date which is five
Business Days after the Conversion Date (a “Conversion Failure”), then (A) the
Company shall pay damages to the Holder for each date of such Conversion Failure
in an amount equal to 1.0% of the

 

5

--------------------------------------------------------------------------------


 

product of (I) the number of shares of Common Stock not issued to the Holder on
or prior to the Share Delivery Date and to which the Holder is entitled, and
(II) the Closing Sale Price of the Common Stock on the Share Delivery Date and
(B) the Holder, upon written notice to the Company, may void its Conversion
Notice with respect to, and retain or have returned, as the case may be, any
portion of this Note that has not been converted pursuant to such Conversion
Notice; provided that the voiding of a Conversion Notice shall not affect the
Company’s obligations to make any payments which have accrued prior to the date
of such notice pursuant to this Section 3(c)(ii) or otherwise.

 

(iii)          Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note.  The Company shall maintain records showing
the Principal, Interest and Late Charges converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder, so as not to require physical surrender of this Note upon conversion.

 

(iv)          Pro Rata Conversion; Disputes.  In the event that the Company
receives a Conversion Notice from more than one holder of Notes or Separate
Notes for the same Conversion Date and the Company can convert some, but not
all, of such portions of the Notes submitted for conversion, the Company,
subject to Section 3(d), shall convert from each holder of Notes or Separate
Notes electing to have Notes or Separate Notes converted on such date a pro rata
amount of such holder’s portion of its Notes or Separate Notes submitted for
conversion based on the principal amount of Notes and Separate Notes submitted
for conversion on such date by such holder relative to the aggregate principal
amount of all Notes and Separate Notes submitted for conversion on such date. 
In the event of a dispute as to the number of shares of Common Stock issuable to
the Holder in connection with a conversion of this Note, the Company shall issue
to the Holder the number of shares of Common Stock not in dispute and resolve
such dispute in accordance with Section 24.

 

(v)           Application of Conversion Amounts.  Subject to Section 8(b), any
Conversion Amount which the Holder elects to convert in accordance with this
Section 3 (other than pursuant to Company Conversions) shall be deducted first
from the Installment Amount relating to the latest Installment Date (i.e.,
nearest to the Maturity Date) with respect to which Installment Amounts remain
outstanding and then sequentially from the Installment Amounts relating to the
immediately preceding Installment Dates.

 

(vi)          Holder Status.  Except as specifically provided in this Note, the
Holder shall not

 

6

--------------------------------------------------------------------------------


 

be entitled to any rights relating to the Common Stock issuable upon conversion
of the Notes until the Holder has converted this Note into Common Stock.

 

(d)           Limitations on Conversions.

 

(i)            Beneficial Ownership.  The Company shall not effect any
conversion of this Note, and the Holder of this Note shall not have the right to
convert any portion of this Note, pursuant to Section 3(a), Section 8 or
otherwise, to the extent that after giving effect to such conversion, the Holder
(together with the Holder’s affiliates), as set forth on the applicable
Conversion Notice, would beneficially own in excess of 4.99% of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion.  For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (A)
conversion of the remaining, nonconverted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other Notes, Separate Notes or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its affiliates. 
Except as set forth in the preceding sentence, for purposes of this Section
3(d)(i), beneficial ownership shall be calculated in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”).  For
purposes of this Section 3(d)(i), in determining the number of outstanding
shares of Common Stock, the Holder may rely on the number of outstanding shares
of Common Stock as reflected in (x) the Company’s most recent Form 10-Q or Form
10-K, as the case may be, (y) a more recent public announcement by the Company
or (z) any other notice by the Company or the Transfer Agent setting forth the
number of shares of Common Stock outstanding.  Upon the written or oral request
of the Holder, the Company shall within two Business Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its affiliates since the date as of which
such number of outstanding shares of Common Stock was reported.

 

(ii)           Principal Market Regulation.  The Company shall not be obligated
to issue any shares of Common Stock upon conversion of this Note, whether
pursuant to this Section 3, Section 8 or otherwise, if the issuance of such
shares of Common Stock would exceed that number of shares of Common Stock which
the Company may issue upon conversion of the Notes without breaching the
Company’s obligations under the rules or regulations of the Principal Market
(the “Principal Market Cap”), except that such limitation shall

 

7

--------------------------------------------------------------------------------


 

not apply in the event that the Company (A) obtains the approval of its
stockholders as required by the applicable rules of the Principal Market for
issuances of Common Stock in excess of such amount or (B) obtains a written
opinion from outside counsel to the Company that such approval is not required,
which opinion shall be reasonably satisfactory to the holders of the Notes
representing a majority of the aggregate principal amount of the Notes then
outstanding.  Until such approval or written opinion is obtained, no purchaser
of the Notes pursuant to the Securities Purchase Agreement (the “Purchasers”)
shall be issued, upon conversion of Notes held by such Purchaser, shares of
Common Stock in an amount greater than the product of the Principal Market Cap
multiplied by a fraction, the numerator of which is the principal amount of
Notes issued to such Purchaser pursuant to the Securities Purchase Agreement on
the Issuance Date and the denominator of which is the aggregate principal amount
of all Notes issued to the Purchasers pursuant to the Securities Purchase
Agreement on the Issuance Date (with respect to each Purchaser, the “Principal
Market Cap Allocation”).  In the event that any Purchaser shall sell or
otherwise transfer any of such Purchaser’s Notes, the transferee shall be
allocated a pro rata portion of such Purchaser’s Principal Market Cap
Allocation, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Principal Market Cap Allocation
allocated to such transferee.  In the event that any holder of Notes shall
convert all of such holder’s Notes into a number of shares of Common Stock
which, in the aggregate, is less than such holder’s Principal Market Cap
Allocation, then the difference between such holder’s Principal Market Cap
Allocation and the number of shares of Common Stock actually issued to such
holder shall be allocated to the respective Principal Market Cap Allocations of
the remaining holders of Notes on a pro rata basis in proportion to the
aggregate principal amount of the Notes then held by each such holder.

 

(4)           RIGHTS UPON EVENT OF DEFAULT.

 

(a)           Event of Default.  Each of the following events shall constitute
an “Event of Default”:

 

(i)            the failure of any Registration Statement required to be filed
pursuant to the Registration Rights Agreement to be declared effective by the
SEC on or prior to the date that is 60 days after the applicable Effectiveness
Deadline (as defined in the Registration Rights Agreement), or, while the
applicable Registration Statement is required to be maintained effective
pursuant to the terms of the Registration Rights Agreement, the effectiveness of
the applicable Registration Statement lapses for any reason (including, without
limitation, the issuance of a stop order) or is unavailable to any holder of the
Notes for sale of all of such holder’s Registrable Securities (as defined in the
Registration Rights Agreement) in accordance with the terms of the Registration
Rights Agreement, and such lapse or unavailability continues for a period of 10
consecutive days or for more than an aggregate of 30 days in any 365-day period
(other than days during an Allowable

 

8

--------------------------------------------------------------------------------


 

Grace Period (as defined in the Registration Rights Agreement));

 

(ii)           the suspension from trading or failure of the Common Stock to be
listed on the Principal Market or the NYSE for a period of five consecutive days
or for more than an aggregate of 10 days in any 365-day period;

 

(iii)          the Company’s (A) failure to cure a Conversion Failure by
delivery of the required number of shares of Common Stock within 10 Business
Days after the applicable Conversion Date or (B) notice, written or oral, to any
holder of the Notes, including by way of public announcement or through any of
its agents, at any time, of its intention not to comply with a permitted request
for conversion of any Notes into shares of Common Stock that are tendered for
conversion in accordance with the provisions of the Notes (other than notice
delivered by the Company in good faith in connection with a dispute that is
being resolved in accordance with Section 24 as to the appropriate number of
shares of Common Stock to be delivered upon conversion of the Notes);

 

(iv)          at any time following the tenth consecutive Business Day that the
Holder’s Authorized Share Allocation is less than the number of shares of Common
Stock that the Holder would be entitled to receive upon a conversion of the full
Conversion Amount of this Note (without regard to any limitations on conversion
set forth in Section 3(d) or otherwise);

 

(v)           the Company’s failure to pay to the Holder any amount of
Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s failure to pay any redemption
payments or amounts hereunder), or any other Transaction Document or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby to which the Holder is a
party, except, in the case of a failure to pay Interest and Late Charges when
and as due, in which case only if such failure continues for a period of at
least five Business Days;

 

(vi)          any default under, redemption of or acceleration prior to maturity
of any Indebtedness (as defined in Section 3(r) of the Securities Purchase
Agreement) in excess of $500,000 in the aggregate of the Company or any of its
Subsidiaries (as defined in Section 3(a) of the Securities Purchase Agreement);

 

(vii)         the Company or any of its Significant Subsidiaries pursuant to or
within the meaning of Title 11, U.S. Code, or any similar Federal or state law
for the relief of debtors (collectively, “Bankruptcy Law”), (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or

 

9

--------------------------------------------------------------------------------


 

(E) admits in writing that it is generally unable to pay its debts as they
become due;

 

(viii)        a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company or any of its
Significant Subsidiaries in an involuntary case, (B) appoints a Custodian of the
Company or any of its Significant Subsidiaries or (C) orders the liquidation of
the Company or any of its Significant Subsidiaries;

 

(ix)           a final judgment or judgments for the payment of money
aggregating in excess of $1,000,000 are rendered against the Company or any of
its Subsidiaries and which judgments are not, within 60 days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $1,000,000 amount set forth above
so long as the Company provides the Holder a written statement from such insurer
or indemnity provider (which written statement shall be reasonably satisfactory
to the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company will receive the proceeds of such insurance or
indemnity within 60 days of the issuance of such judgment;

 

(x)            the Company breaches any representation, warranty, covenant or
other term or condition of this Note, any Other Note or any Separate Note, any
other Transaction Document or any other agreement, document, certificate or
other instrument delivered in connection with the transactions contemplated
thereby and hereby to which the Holder is a party, except, other than in
connection with a breach of Section 31 hereof, (A) to the extent that such
breach would not have a Material Adverse Effect (as defined in Section 3(a) of
the Securities Purchase Agreement) and (B) in the case of a breach of a covenant
which is curable, only if such breach continues for a period of at least five
consecutive Business Days;

 

(xi)           any breach or failure in any material respect to comply with
either of Sections 8 or 15 of this Note;

 

(xii)          any Event of Default (as defined in any Other Note or Separate
Note) occurs with respect to any Other Note or Separate Note; or

 

(xiii)         the Company shall, directly or indirectly, repay, prepay, redeem,
defease or otherwise make any payment on any Indebtedness existing on the
Issuance Date (other than Purchase Money Indebtedness and other than regularly
scheduled interest payments on Permitted Indebtedness at a rate that is not in
excess of 7% per annum) in cash or cash equivalents.

 

10

--------------------------------------------------------------------------------


 

(b)           Redemption Right.  Promptly after the occurrence of an Event of
Default with respect to this Note or any Other Note, the Company shall deliver
written notice thereof via facsimile and overnight courier (an “Event of Default
Notice”) to the Holder.  At any time after the earlier of the Holder’s receipt
of an Event of Default Notice and the Holder becoming aware of an Event of
Default, the Holder may require the Company to redeem all or any portion of this
Note by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the portion of this Note that the Holder is electing to redeem.  Each portion of
this Note subject to redemption by the Company pursuant to this Section 4(b)
shall be redeemed by the Company at a price equal to the greater of (i) the
product of (x) the Conversion Amount to be redeemed and (y) the Redemption
Premium and (ii) the product of (A) the Conversion Rate with respect to such
Conversion Amount in effect at such time as the Holder delivers an Event of
Default Redemption Notice and (B) the Closing Sale Price of the Common Stock on
the date immediately preceding such Event of Default (the “Event of Default
Redemption Price”).  Redemptions required by this Section 4(b) shall be made in
accordance with the provisions of Section 12.

 

(5)           RIGHTS UPON CHANGE OF CONTROL.

 

(a)           Change of Control.  Each of the following events shall constitute
a “Change of Control”:

 

(i)            the consolidation, merger or other business combination
(including, without limitation, a reorganization or recapitalization) of the
Company with or into another Person (other than (A) a consolidation, merger or
other business combination (including, without limitation, reorganization or
recapitalization) in which holders of the Company’s voting power immediately
prior to the transaction continue after the transaction to hold, directly or
indirectly, the voting power of the surviving entity or entities necessary to
elect a majority of the members of the board of directors (or their equivalent
if other than a corporation) of such entity or entities, or (B) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company);

 

(ii)           the sale or transfer of all or substantially all of the Company’s
assets; or

 

(iii)          a purchase, tender or exchange consummated pursuant to an offer
made to and accepted by a sufficient number of holders of the outstanding shares
of Common Stock such that after consummation of such purchase, tender or
exchange, the Person or group of Persons proposing such purchase, tender or
exchange beneficially own 50% or more of the outstanding Common Stock.

 

No sooner than 15 days nor later than 10 days prior to the consummation of a
Change of Control, but not prior to the public announcement of such Change of
Control, the Company shall deliver

 

11

--------------------------------------------------------------------------------


 

written notice thereof via facsimile and overnight courier to the Holder (a
“Change of Control Notice”).

 

(b)           Assumption.  Prior to the consummation of any Change of Control,
the Company will secure from any Person purchasing the Company’s assets or
Common Stock or any successor resulting from such Change of Control (in each
case, an “Acquiring Entity”) a written agreement (in form and substance
satisfactory to the holders of Notes representing at least a majority of the
aggregate principal amount of the Notes then outstanding) to deliver to each
holder of Notes in exchange for such Notes, a security of the Acquiring Entity
evidenced by a written instrument substantially similar in form and substance to
the Notes, including, without limitation, having a principal amount and interest
rate equal to the principal amounts and the interest rates of the Notes held by
such holder, and satisfactory to the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding.

 

(c)           Holder Redemption Right.  At any time during the period beginning
after the Holder’s receipt of a Change of Control Notice and ending on the date
of the consummation of such Change of Control (or, in the event a Change of
Control Notice is not delivered at least 10 days prior to a Change of Control,
at any time on or after the date which is 10 days prior to a Change of Control
and ending 10 days after the consummation of such Change of Control), the Holder
may require the Company to redeem all or any portion of this Note by delivering
written notice thereof (“Change of Control Redemption Notice”) to the Company,
which Change of Control Redemption Notice shall indicate the Conversion Amount
the Holder is electing to redeem.  The portion of this Note subject to
redemption pursuant to this Section 5(c) shall be redeemed by the Company at a
price equal to the greater of (i) the product of (x) the Conversion Amount being
redeemed and (y) the quotient determined by dividing (A) the Closing Sale Price
of the Common Stock on the Trading Day immediately preceding consummation of
such Change of Control by (B) the Conversion Price and (ii) 120% of the
Conversion Amount being redeemed (the “Change of Control Redemption Price”). 
Redemptions required by this Section 5(c) shall be made in accordance with the
provisions of Section 12 and, to the extent permitted by applicable law, shall
have priority to payments by the Company or the Acquiring Entity, as applicable,
to the stockholders of the Company in connection with a Change of Control. 
Notwithstanding anything to the contrary in this Section 5, but subject to
Section 3(d), until the Change of Control Redemption Price (together with any
interest thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5(c) (together with any interest thereon) may be
converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3.

 

(d)           Company Redemption Right.  At any time from and after the delivery
of a Change of Control Notice but not later than the day immediately preceding
the consummation of such Change of Control, the Company at its option may
deliver a written notice via facsimile and overnight courier to the Holder
indicating that if the Company shall not receive from the Holder a Change of
Control Redemption Notice in accordance with Section 5(c),

 

12

--------------------------------------------------------------------------------


 

then the Company is electing to redeem all or any portion of the Principal of
this Note, all Other Notes and all Separate Notes (an “Company Change of Control
Redemption Notice”).  The Company Change of Control Redemption Notice shall be
irrevocable.  If the Company shall not receive from the Holder a Change of
Control Redemption Notice in accordance with Section 6(c) and if the Conditions
to Company Change of Control Redemption (as set forth below) are satisfied or
waived in writing by the Holder, then the Company shall have the right to
require the Holder to submit for redemption all or any such portion of the
Principal of this Note designated in the Company Change of Control Redemption
Notice in exchange for (i) an amount in cash, payable by wire transfer of
immediately available funds, equal to the sum of (A) 120% of the Principal of
this Note being redeemed pursuant to this Section 5(d), plus (B) accrued and
unpaid Interest with respect to such Principal plus (C) accrued and unpaid Late
Charges with respect to such Principal and (ii) delivery of the Change of
Control Warrants to the Holder, duly executed and authorized by the Acquiring
Entity (the “Company Change of Control Redemption Price”).  “Conditions to
Company Change of Control Redemption” means the following conditions: (i) on
each day during the period beginning on the date of delivery of the Company
Change of Control Redemption Notice to each holder of the Notes and Separate
Notes and ending on and including the date immediately preceding the Company
Change of Control Redemption Date, no Grace Period (as defined in the
Registration Rights Agreement) shall be in effect and either (x) the
Registration Statement or Registration Statements required pursuant to the
Registration Rights Agreement shall be effective and available for the resale of
all of the Registrable Securities in accordance with the terms of the
Registration Rights Agreement (and analogous provisions with respect to the
Separate Notes) or (y) all shares of Common Stock issuable upon conversion of
the Notes and Separate Notes shall be eligible for sale without restriction
pursuant to Rule 144(k) and the state securities laws; (ii) the Company shall
have no knowledge of any fact that would cause (x) the Registration Statements
required pursuant to the Registration Rights Agreement not to be effective and
available for the resale of at least all of the Registrable Securities in
accordance with the terms of the Registration Rights Agreement (and analogous
provisions with respect to the Separate Notes) or (y) any shares of Common Stock
issuable upon conversion or redemption of the Notes and Separate Notes not to be
eligible for sale without restriction pursuant to Rule 144(k) and any applicable
state securities laws; (iii) on each day during the period beginning on the date
of delivery of the Company Change of Control Redemption Notice and ending on and
including the date immediately preceding the Company Change of Control
Redemption Date, the Common Stock is designated for quotation on the Principal
Market or the NYSE and shall not have been suspended from trading on such
exchange or market nor shall delisting or suspension by such market or exchange
been threatened or pending either (A) in writing by such market or exchange or
(B) by falling below the minimum listing maintenance requirements of such market
or exchange; (iv) during the period beginning on the Issuance Date and ending on
and including the date immediately preceding the Company Change of Control
Redemption Date, the Company shall have delivered shares of Common Stock upon
any conversion of Conversion Amounts on a timely basis as set forth in Section
3(c)(i) of this Note (and analogous provisions under the Other Notes and
Separate Notes); and (v) the Company otherwise shall have been in material
compliance with and shall not have

 

13

--------------------------------------------------------------------------------


 

breached, in any material respect, any provision, covenant, representation or
warranty of this Note, any of the Other Notes, and Separate Notes or any other
Transaction Document.

 

(e)           Pro Rata Company Change of Control Redemption Requirement. If the
Company elects to cause a redemption of all or any portion of the Principal of
this Note pursuant to Section 5(d), then it must simultaneously take the same
action with respect to all Other Notes.  If the Company elects to cause the
redemption of this Note pursuant to Section 5(d) (or analogous provisions under
all Other Notes) with respect to less than the aggregate Principal of the Notes
then outstanding, then the Company shall require redemption of Principal from
each of the holders of the Notes equal to the product of (i) the aggregate
Principal amount of Notes which the Company has elected to cause to be redeemed
pursuant to Section 5(d), multiplied by (ii) the fraction, the numerator of
which is the sum of the aggregate Principal amount of the Notes initially
purchased by such holder on the Issuance Date and the denominator of which is
the sum of the aggregate Principal amount of the Notes purchased by all holders
on the Issuance Date (such fraction with respect to each holder is referred to
as its “Change of Control Allocation Percentage,” and such amount with respect
to each holder is referred to as its “Pro Rata Change of Control Redemption
Amount”).  In the event that the initial holder of any Notes shall sell or
otherwise transfer any of such holder’s Notes, the transferee shall be allocated
a pro rata portion of such holder’s Change of Control Allocation Percentage. 
The Company Change of Control Redemption Notice shall state (i) the date
selected for the redemption in accordance with Section 5(d), which date shall be
the date of consummation of the Change of Control, (ii) the aggregate principal
amount of the Notes which the Company has elected to redeem from all of the
holders of the Notes pursuant to this Section 5(d) (and analogous provisions
under all Other Notes) and (iii) each holder’s Pro Rata Change of Control
Redemption Amount of the aggregate Principal amount of the Notes that the
Company has elected to redeem pursuant to Section 5(d) (and analogous provisions
under all Other Notes).  All Principal of this Note redeemed by the Company
pursuant to Section 5(d) shall be deducted first from the Installment Amount
relating to the latest Installment Date (i.e., nearest to the Maturity Date)
with respect to which Installment Amounts remain outstanding and then
sequentially from the Installment Amounts relating to the immediately preceding
Installment Dates.  Redemptions under Section 5(d) shall be made in accordance
with the provisions of Section 12.  Notwithstanding anything to the contrary in
this Section 5, but subject to Section 3(d), until the Company Change of Control
Redemption Price (together with any interest thereon) is paid in full, the Pro
Rata Change of Control Redemption Amount (together with any interest thereon)
may be converted, in whole or in part, by the Holder into Common Stock pursuant
to Section 3.

 

(6)           RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE
EVENTS.

 

(a)           Company Purchase Rights.  If at any time the Company grants,
issues or sells any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of Common Stock (the

 

14

--------------------------------------------------------------------------------


 

“Company Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Company Purchase Rights, the aggregate Company
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Company Purchase Rights, or, if no
such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Company Purchase
Rights.

 

(b)           Other Corporate Events. Prior to the consummation of any
recapitalization, reorganization, consolidation, merger, spin-off or other
business combination (other than a Change of Control) pursuant to which holders
of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for Common Stock (a “Corporate Event”), the Company shall make
appropriate provision to insure that the Holder will thereafter have the right
to receive upon a conversion of this Note, (i) in addition to the shares of
Common Stock receivable upon such conversion, such securities or other assets to
which the Holder would have been entitled with respect to such shares of Common
Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event or (ii) in lieu of the shares of Common
Stock otherwise receivable upon such conversion, such securities or other assets
received by the holders of Common Stock in connection with the consummation of
such Corporate Event in such amounts as the Holder would have been entitled to
receive had this Note initially been issued with conversion rights for the form
of such consideration (as opposed to shares of Common Stock) at a conversion
rate for such consideration commensurate with the Conversion Rate.  Provision
made pursuant to the preceding sentence shall be in a form and substance
satisfactory to the holders of Notes representing at least a majority of the
aggregate principal amount of the Notes then outstanding.

 

(7)           ADJUSTMENT OF FIXED CONVERSION PRICE.

 

(a)           Adjustment of Fixed Conversion Price upon Subdivision or
Combination of Common Stock.  If the Company at any time subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Fixed Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced.  If the Company at any time combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Fixed Conversion Price in
effect immediately prior to such combination will be proportionately increased.

 

(b)           Other Considerations.  All calculations under this Section 7 shall
be made by the Company in good faith.

 

15

--------------------------------------------------------------------------------


 

(8)           COMPANY INSTALLMENT CONVERSION OR REDEMPTION.

 

(a)           General.  On each Installment Date, the Company shall pay to the
Holder of this Note the Installment Amount as of such Installment Date by the
combination of any of the following, but subject to and in accordance with the
terms of this Section 8, (i) requiring the conversion of a portion of the
applicable Installment Amount, in whole or in part, in accordance with this
Section 8 but subject to the satisfaction of the Conditions to Company
Conversion (as defined below) (a “Company Conversion”) and/or (ii) redeeming the
applicable Installment Amount, in whole or in part, in accordance with this
Section 8 (a “Company Redemption”); provided that all of the outstanding
applicable Installment Amount as of each such Installment Date must be converted
and/or redeemed by the Company on the applicable Installment Date, subject to
the provisions of this Section 8.  On or prior to the date which is at least 21
Trading Days prior to each Installment Date, the Company shall deliver written
notice to the Holder (each, a “Company Installment Notice”), which Company
Installment Notice shall state (i) the portion, if any, of the applicable
Installment Amount which the Company elects to convert pursuant to a Company
Conversion, which amount when added to the Company Redemption Amount must equal
the applicable Installment Amount (the “Company Conversion Amount”), (ii) the
portion, if any, of the applicable Installment Amount which the Company elects
to redeem pursuant to a Company Redemption (the “Company Redemption Amount”),
which amount when added to the Company Conversion Amount must equal the
applicable Installment Amount and (iv) if the Company has elected, in whole or
in part, a Company Conversion, then the Company Installment Notice shall certify
that the Conditions to Company Conversion are satisfied as of the date of the
Company Installment Notice.  If the Company does not deliver a Company
Installment Notice in accordance with this Section 8(a), then the “Company
Redemption Amount” and the “Company Conversion Amount” with respect to such
Installment Date shall be in such amounts and proportions as the Holder shall
designate in writing to the Company in its sole discretion and the Company shall
be deemed to have delivered a Company Installment Notice setting forth such
amounts.  Each Company Installment Notice shall be irrevocable.  Except as
expressly provided in this Section 8(a), the Company shall redeem and convert
the applicable Installment Amount of this Note pursuant to this Section 8 and
the corresponding Installment Amounts of the Other Notes pursuant to the
corresponding provisions of the Other Notes in the same ratio of the Installment
Amount being redeemed and converted hereunder.  The Company Redemption Amount
(whether set forth in the Company Installment Notice or by operation of this
Section 8) shall be redeemed in accordance with Section 8(b) and the Company
Conversion Amount shall be converted in accordance with Section 8(c).

 

(b)           Mechanics of Company Redemption.  If the Company elects, or is
deemed to have elected, a Company Redemption in accordance with Section 8(a),
then the Company Redemption Amount, if any, which is to be paid to the Holder on
the applicable Installment Date shall be redeemed by the Company on such
Installment Date, and the Company shall pay to the Holder on such Installment
Date, by wire transfer of immediately available funds (provided that the Holder
has provided the Company with written wire transfer instructions not later than
the second Business Day immediately preceding the Installment Date), an amount
in

 

16

--------------------------------------------------------------------------------


 

cash (the “Company Installment Redemption Price”) equal to the sum of 100% of
the Company Redemption Amount.  Notwithstanding anything to the contrary in this
Section 8(b), but subject to Section 3(d), until the Company Installment
Redemption Price (together with any interest thereon) is paid in full, the
Company Redemption Amount (together with any interest thereon) may be converted,
in whole or in part, by the Holder into Common Stock pursuant to Section 3.

 

(c)           Mechanics of Company Conversion.  Subject to Sections 3(d) and
8(d), if the Company delivers a Company Installment Notice and elects or is
deemed to have elected, in whole or in part, a Company Conversion in accordance
with Section 8(a), then the applicable Company Conversion Amount, if any, which
remains outstanding shall be converted as of the applicable Installment Date by
converting on such Installment Date such Company Conversion Amount as if the
Holder had delivered a Conversion Notice pursuant to Section 3 with respect to
such Company Conversion Amount on such Installment Date but without the Holder
being required to actually deliver such Conversion Notice; provided that the
Conditions to Company Conversion are satisfied (or waived in writing by the
Holder) on such Installment Date.  If the Conditions to Company Conversion are
not satisfied (or waived in writing by the Holder) on such Installment Date,
then at the option of the Holder designated in writing to the Company, the
Holder may require the Company to do any one or more of the following: (i) the
Company shall redeem all or any part designated by the Holder of the unconverted
Company Conversion Amount (such designated amount is referred to as the “First
Redemption Amount”) on such Installment Date and the Company shall pay to the
Holder on such Installment Date, by wire transfer of immediately available funds
(provided that the Holder has provided the Company with written wire transfer
instructions not later than the second Business Day immediately preceding the
Installment Date), an amount in cash equal to such First Redemption Amount or
(ii) the Company Conversion shall be null and void with respect to all or any
part designated by the Holder of the unconverted Company Conversion Amount and
the Holder shall be entitled to all the rights of a holder of this Note with
respect to such amount of the Company Conversion Amount.  If the Company fails
to redeem any First Redemption Amount on the applicable Installment Date by
payment of such amount on the applicable Installment Date, then the Holder shall
have the rights set forth in Section 10(b) as if the Company failed to pay the
applicable Company Redemption Price and all other rights under this Note
(including, without limitation, such failure constituting an Event of Default
described in Section 4(a)(xii)).  In the event the Holder delivers a Conversion
Notice to the Company after the earlier of the date which is 10 days prior to
the applicable Installment Date and the Holder’s receipt of the Company
Installment Notice in respect of such Installment Date in which the Company
elects or is deemed to have elected a Company Redemption, the Principal amount
specified in such Conversion Notice shall be deducted (1) first, from the
Principal represented by the Company Redemption Amount and then (2) second, in
accordance with Section 3(c)(v).

 

(d)           Conditions to Company Conversion.  For purposes of this Section 8,
“Conditions to Company Conversion” means (i) during the period beginning on the
Issuance

 

17

--------------------------------------------------------------------------------


 

Date and ending on and including the applicable Installment Date, the Company
shall have delivered shares of Common Stock upon any conversion of Conversion
Amounts on a timely basis as set forth in Section 3(c)(i) (and analogous
provisions under the Other Notes and Separate Notes); (ii) on each day during
the period beginning on the first Trading Day of the Company Total Dollar
Trading Volume Measuring Period in respect of any Installment Date and ending on
and including the applicable Installment Date, the Common Stock shall be listed
on the Principal Market or the NYSE and delisting or suspension of the Common
Stock by such market or exchange shall not have been threatened either (A) in
writing by such market or exchange or (B) by falling below the minimum listing
maintenance requirements of such market or exchange for the Common Stock; (iii)
during the period beginning on the Issuance Date and ending on and including the
applicable Installment Date, there shall not have occurred either (x) the public
announcement of a pending, proposed or intended Change of Control which has not
been abandoned, terminated or consummated or (y) an Event of Default; (iv)
during the period beginning on the date which is the first Trading Day of the
Company Total Dollar Trading Volume Measuring Period and ending on and including
the applicable Installment Date, there shall not have occurred an event that
with the passage of time or giving of notice, and assuming it were not cured,
would constitute an Event of Default; (v) on each day of the period beginning on
the date of delivery of an Installment Notice with respect to an Installment
Date and ending on the applicable Installment Date either (x) the Registration
Statement or Registration Statements required pursuant to the Registration
Rights Agreement shall be effective and available for the resale of all of the
Registrable Securities in accordance with the terms of the Registration Rights
Agreement (and analogous provisions under the Separate Notes) or (y) all shares
of Common Stock issuable upon conversion of the Notes and Separate Notes shall
be eligible for sale without restriction (other than any restriction arising
under applicable federal or state securities laws as a result of the holder of
such securities being an Affiliate of the Company) and without the need for
registration under any applicable federal or state securities laws; (vi) on each
day of the period beginning on the applicable Installment Date and ending thirty
Trading Days thereafter either (x) the Registration Statements required pursuant
to the Registration Rights Agreement shall be expected to be effective and
available for the resale of at least all of the Registrable Securities in
accordance with the terms of the Registration Rights Agreement (and analogous
provisions under the Separate Notes) or (y) all shares of Common Stock issuable
upon conversion of the Notes and Separate Notes shall be eligible for sale
without restriction (other than any restriction arising under applicable federal
or state securities laws as a result of the holder of such securities being an
Affiliate of the Company) and without the need for registration under any
applicable federal or state securities laws; (vii) the Company shall have
obtained the Stockholder Approval prior to the date of delivery of the Company
Installment Notice; and (viii) the Company otherwise shall have been in material
compliance with and shall not have breached, in any material respect, any
provision, covenant, representation or warranty of the Securities Purchase
Agreement, the Amended and Restated Pledge Agreement (as defined in the
Securities Purchase Agreement), the Amended and Restated Securities Account
Control Agreement (as defined in the Securities Purchase Agreement), the Cash
Collateral Account Control Agreement (as defined in the Securities Purchase
Agreement) or any of the Notes or

 

18

--------------------------------------------------------------------------------


 

Separate Notes.

 

(e)           Limitation on Company Conversion Amounts.  Notwithstanding
anything herein to the contrary, in no event shall the Company be required to
remit by way of a Company Conversion the portion of any Installment Amount
elected to be paid by Company Conversion that exceeds the Company Total Dollar
Trading Volume during the Company Total Dollar Trading Volume Measuring Period
applicable to such Installment Date; provided, however, that, the Company may,
by so designating in the applicable Company Installment Notice, elect to extend
the Company Total Dollar Trading Volume Measuring Period until the Conversion
Amount may be paid to the Holder without violating this Section 8(e), but in no
event may such period be extended past the Trading Day immediately preceding the
applicable Installment Date.  In the event the Company does not remit any
portion of the Installment Amount in the form of a Company Conversion by virtue
of this Section 8(e), such amounts shall be paid in cash in accordance with
Section 8(b).

 

(f)            Certain Definitions.  For purposes of this Section 8, the
following capitalized terms shall have the following meanings:

 

(i)            “Company Conversion Price” means, as of any date of
determination, that price which shall be computed as 90% of the arithmetic
average of the Weighted Average Price of the Common Stock on any fifteen Trading
Days designated by the Holder of this Note to the Company during the period
commencing on the twentieth (20th) Trading Day immediately preceding such date
and ending on the Trading Day immediately preceding such date.  All such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination or other similar transaction that proportionately decreases or
increases the Common Stock during such period.

 

(ii)           “Company Total Dollar Trading Volume” means, with respect to an
Installment Date, the product derived by multiplying (A) the aggregate dollar
amount of the trading volume of shares of Common Stock, as reported by
Bloomberg, during all Trading Days during the Company Total Dollar Trading
Volume Measuring Period by (B) .15.

 

(iii)          “Company Total Dollar Trading Volume Measuring Period” means,
with respect to an Installment Date, the period commencing on and including the
thirty-first (31st) Trading Day immediately preceding the date of delivery of
the Company Installment Notice in respect of such Installment Date and ending on
and including the Trading Day immediately preceding the date of delivery of the
Company Installment Notice in respect of such Installment Date.

 

(iv)          “Installment Amount” means, with respect to any Installment Date,
the lesser of (A) the quotient of (x) the original Principal amount of this Note
on the Issuance Date divided by (y) 4, and (B) the Principal amount under this
Note as of the

 

19

--------------------------------------------------------------------------------


 

Installment Date.  In the event the Holder shall sell or otherwise transfer any
portion of this Note, the transferee shall be allocated a pro rata portion of
the Installment Amount.

 

(v)           “Installment Date” means each of March 31, 2004, June 30, 2004,
September 30, 2004 and December 31, 2004.

 

(9)           COMPANY’S RIGHT OF OPTIONAL REDEMPTION.  (a) Optional Redemption. 
At any time from and after the first anniversary of the date on which a
Registration Statement (as defined in the Registration Rights Agreement)
covering all Registrable Securities (as defined in the Registration Rights
Agreement) in accordance with the Registration Rights Agreement has been
declared effective by the SEC, and if the Conditions to Optional Redemption (as
set forth in Section 9(c)) are satisfied or waived in writing by the Holder, the
Company shall have the right to require the Holder to submit for redemption all
or any such portion of the Principal of this Note designated in the Optional
Redemption Notice for an amount in cash equal to the sum of (i) 120% of the
Principal of this Note being redeemed pursuant to this Section 9, plus (ii)
accrued and unpaid Interest with respect to such Principal being redeemed plus
(iii) accrued and unpaid Late Charges with respect to such Principal being
redeemed (the “Optional Redemption Price”).  The Company may exercise its right
to require redemption under this Section 9(a) by delivering on the twentieth
Trading Date prior to the date on which the Optional Redemption will be effected
(the “Optional Redemption Date”; with the twenty Trading Day period between
delivery of the Optional Redemption Notice (as defined below) and the Optional
Redemption Date being referred to as the “Optional Redemption Measuring Period”)
a written notice thereof by facsimile and overnight courier to all, but not less
than all, of the holders of Notes (the “Optional Redemption Notice” and the date
all of the holders received such notice is referred to as the “Optional
Redemption Notice Date”).  The Optional Redemption Notice shall be irrevocable.

 

(b)           Pro Rata Redemption Requirement.  If the Company elects to cause a
redemption of all or any portion of the Principal of this Note pursuant to
Section 9(a), then it must simultaneously take the same action with respect to
all Other Notes.  If the Company elects to cause the redemption of this Note
pursuant to Section 9(a) (or analogous provisions under all Other Notes) with
respect to less than the aggregate principal amount of the Notes then
outstanding (ignoring for such purposes all principal amounts that are part of
Installment Amounts with respect to which the Company has delivered a Company
Installment Notice prior to the Optional Redemption Notice Date or the analogous
provisions under the Other Notes), then the Company shall require redemption of
a principal amount from each of the holders of the Notes equal to the product of
(i) the aggregate principal amount of Notes which the Company has elected to
cause to be converted pursuant to Section 9(a), multiplied by (ii) the fraction,
the numerator of which is the sum of the aggregate principal amount of the Notes
initially purchased by such holder on the Issuance Date and the denominator of
which is the sum of the aggregate principal amount of the Notes purchased by all
holders on the Issuance Date (such fraction with respect to each holder is
referred to as its “Allocation Percentage,” and such amount with

 

20

--------------------------------------------------------------------------------


 

respect to each holder is referred to as its “Pro Rata Redemption Amount”).  In
the event that the initial holder of any Notes shall sell or otherwise transfer
any of such holder’s Notes, the transferee shall be allocated a pro rata portion
of such holder’s Allocation Percentage.  The Optional Redemption Notice shall
state (A) the date selected for the optional redemption in accordance with
Section 9(a), which date shall be the twentieth (20th) Business Day following
the Optional Redemption Notice Date, (B) the aggregate principal amount of the
Notes which the Company has elected to redeem from all of the holders of the
Notes pursuant to this Section 9 (and analogous provisions under all Other
Notes) and (C) each holder’s Pro Rata Redemption Amount of the aggregate
principal amount of the Notes that the Company has elected to redeem pursuant to
this Section 9 (and analogous provisions under all Other Notes).  All Principal
of this Note redeemed by the Company pursuant to this Section 9 shall be
deducted first from the Installment Amount relating to the latest Installment
Date (i.e., nearest to the Maturity Date) with respect to which Installment
Amounts remain outstanding and then sequentially from the Installment Amounts
relating to the immediately preceding Installment Dates.  Redemptions under this
Section 9(a) shall be made in accordance with the provisions of Section 12. 
Notwithstanding anything to the contrary in this Section 9, but subject to
Section 3(d), until the Optional Redemption Price (together with any interest
thereon) is paid in full, the Pro Rata Redemption Amount (together with any
interest thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section 3.

 

(c)           Conditions to Optional Redemption.  For purposes of this Section
9, “Conditions to Optional Redemption” means the following conditions: (i)
during the period beginning on the Issuance Date and ending on and including the
Optional Redemption Date, the Company shall have delivered shares of Common
Stock upon any conversion of Conversion Amounts on a timely basis as set forth
in Section 3(c)(i) (and analogous provisions under the Other Notes and Separate
Notes); (ii) on each day during the period beginning on the first Trading Day of
the Optional Redemption Measuring Period and ending on and including the
Optional Redemption Date, the Common Stock shall be listed on the Principal
Market or the NYSE and delisting or suspension by such market or exchange shall
not have been threatened either (A) in writing by such market or exchange or (B)
by falling below the minimum listing maintenance requirements of such market or
exchange; (iii) during the period beginning on the Issuance Date and ending on
and including the Optional Redemption Date, there shall not have occurred either
(x) the public announcement of a pending, proposed or intended Change of Control
which has not been abandoned, terminated or consummated or (y) an Event of
Default; (iv) during the period beginning on the date which is the first Trading
Day of the Optional Redemption Measuring Period and ending on and including the
Optional Redemption Date, there shall not have occurred an event that with the
passage of time or giving of notice, and assuming it were not cured, would
constitute an Event of Default; (v) on each day of the period beginning on the
date of delivery of the Optional Redemption Notice and ending on the Optional
Redemption Date either (x) the Registration Statement or Registration Statements
required pursuant to the Registration Rights Agreement shall be effective and
available for the resale of all of the Registrable Securities in accordance with
the terms of the Registration Rights

 

21

--------------------------------------------------------------------------------


 

Agreement (and analogous provisions under the Separate Notes) or (y) all shares
of Common Stock issuable upon conversion of the Notes and Separate Notes shall
be eligible for sale without restriction and without the need for registration
under any applicable federal or state securities laws, (vi) if less than all of
the principal amounts under this Note and all Other Notes is being redeemed by
the Company pursuant to this Section 9(a), on each day of the period beginning
on the Optional Redemption Date and ending thirty Trading Days thereafter either
(x) the Registration Statements required pursuant to the Registration Rights
Agreement shall be expected to be effective and available for the resale of at
least all of the Registrable Securities in accordance with the terms of the
Registration Rights Agreement (and analogous provisions under the Separate
Notes) or (y) all shares of Common Stock issuable upon conversion of the Notes
and Separate Notes shall be eligible for sale without restriction and without
the need for registration under any applicable federal or state securities laws,
(vii) the Company shall have obtained the Stockholder Approval prior to the
Optional Redemption Notice Date and (viii) the Company otherwise shall have been
in material compliance with and shall not have breached, in any material
respect, any provision, covenant, representation or warranty of this Note or any
of the Other Notes or Separate Notes or any other Transaction Document.

 

(10)         NONCIRCUMVENTION.  The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Note, and will
at all times in good faith carry out all of the provisions of this Note.

 

(11)         RESERVATION OF AUTHORIZED SHARES.

 

(a)           Reservation.  The Company shall initially reserve out of its
authorized and unissued Common Stock a number of shares of Common Stock for each
of the Notes equal to 130% of the Conversion Rate with respect to the Conversion
Amount of each such Note as of the Issuance Date.  Thereafter, the Company
shall, so long as any of the Notes are outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Notes, 110% of the
number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of all of the Notes then outstanding; provided that at no
time shall the number of shares of Common Stock so reserved be less than the
number of shares required to be reserved by the previous sentence (without
regard to any limitations on conversions) (the “Required Reserve Amount”).  The
initial number of shares of Common Stock reserved for conversions of the Notes
and each increase in the number of shares so reserved shall be allocated pro
rata among the holders of the Notes based on the principal amount of the Notes
held by each holder on the Issuance Date or increase in the number of reserved
shares, as the case may be (the “Authorized Share Allocation”).  In the event
that a holder shall sell or otherwise transfer any of such holder’s Notes, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation.  Any shares of Common Stock reserved and allocated to any

 

22

--------------------------------------------------------------------------------


 

Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.

 

(b)           Insufficient Authorized Shares.  If at any time while any of the
Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Notes then
outstanding.  Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than 75 days after the occurrence of such Authorized Share
Failure, the Company shall hold a meeting of its stockholders for the approval
of an increase in the number of authorized shares of Common Stock.  In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its reasonable best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock.

 

(12)         HOLDER’S REDEMPTIONS.

 

(a)           Mechanics.  In the event that the Holder has sent a Redemption
Notice to the Company pursuant to Section 4(b) or Section 5(c) or the Company
has sent a Redemption Notice to the Holder pursuant to Section 5(d) or Section
9, the Holder shall promptly submit this Note to the Company in accordance with
this Section 12.  The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice and thereafter the
Holder shall promptly deliver this Note to the Company.  If the Holder has
submitted a Change of Control Redemption Notice in accordance with Section 5(c)
or the Company has submitted a Company Change of Control Redemption Notice, the
Company shall deliver to the Holder the Change of Control Redemption Price or
Company Change of Control Redemption Price, as applicable, concurrently with the
consummation of such Change of Control if such Change of Control Redemption
Notice is received by the Company prior to the consummation of such Change of
Control (or such Company Change of Control Redemption Notice is delivered by the
Company in accordance with Section 5(d)) and within five Business Days after the
Company’s receipt of such Change of Control Redemption Notice otherwise (the
“Company Change of Control Redemption Date”).  The Company shall deliver the
applicable Optional Redemption Price to the Holder on the Optional Redemption
Date and thereafter the Holder shall promptly deliver this Note to the Company. 
In the event of a redemption of less than all of the Conversion Amount of this
Note, the Company shall promptly cause to be issued and delivered to the Holder
a new Note (in accordance with Section 19(d)) representing the outstanding
Principal which has not been redeemed.  In the event that the Company does not
pay the applicable Redemption Price to the Holder within the time period
required, at any time

 

23

--------------------------------------------------------------------------------


 

thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option to, in lieu of redemption, require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid. 
Upon the Company’s receipt of such notice, (w) the Redemption Notice shall be
null and void with respect to such Conversion Amount, (x) the Company shall
immediately return this Note, or issue a new Note (in accordance with Section
19(d)) to the Holder representing such Conversion Amount and (y) the Fixed
Conversion Price of this Note or such new Notes shall be adjusted to the lesser
of (A) the Fixed Conversion Price as in effect on the date on which the
Redemption Notice is voided and (B) the lowest Closing Bid Price of the Common
Stock during the period beginning on and including the date on which the
Redemption Notice is delivered to the Company and ending on and including the
date on which the Redemption Notice is voided.  The Holder’s delivery of a
notice voiding a Redemption Notice and exercise of its rights following such
notice shall not affect the Company’s obligations to make any payments of Late
Charges which have accrued prior to the date of such notice with respect to the
Conversion Amount subject to such notice.

 

(b)           Redemption by Other Holders.  Upon the Company’s receipt of notice
from any of the holders of Other Notes or Separate Notes for redemption or
repayment as a result of an event or occurrence substantially similar to the
events or occurrences described in Section 4(b) or Section 5(c) (each, an “Other
Redemption Notice”), the Company shall immediately forward to the Holder by
facsimile a copy of such notice.  If the Company receives a Redemption Notice
and one or more Other Redemption Notices during the seven Business Day period
beginning on and including the date which is three Business Days prior to the
Company’s receipt of the Holder’s Redemption Notice and ending on and including
the date which is three Business Days after the Company’s receipt of the
Holder’s Redemption Notice and the Company is unable to redeem all principal,
interest and other amounts designated in such Redemption Notice and such Other
Redemption Notices received during such seven Business Day period, then the
Company shall redeem a pro rata amount from each holder of the Notes (including
the Holder) and Separate Notes based on the principal amount of the Notes and
Separate Notes submitted for redemption pursuant to such Redemption Notice and
such Other Redemption Notices received by the Company during such seven Business
Day period.

 

(13)         RESTRICTION ON REDEMPTION AND CASH DIVIDENDS.  Until all of the
Notes have been converted, redeemed, exchanged or otherwise satisfied in
accordance with their terms, the Company shall not, directly or indirectly,
redeem, repurchase or declare or pay any cash dividend or distribution on its
capital stock without the prior express written consent of the holders of Notes
representing at least a majority of the aggregate principal amount of the Notes
then outstanding; provided that the foregoing shall not prevent the Company from
repurchasing Common Stock with an aggregate value not to exceed $1 million
(valued at the actual purchase price of the Common Stock on the Principal
Market) in transactions on the Principal Market pursuant to employee benefit
plans and employment agreements in existence on

 

24

--------------------------------------------------------------------------------


 

the Issuance Date.

 

(14)         VOTING RIGHTS.  The Holder shall have no voting rights as the
holder of this Note, except as required by law, including, but not limited to,
the General Corporation Law of the State of Delaware, and as expressly provided
in this Note.

 

(15)         RANK; ADDITIONAL INDEBTEDNESS; LIENS.

 

(a)           Rank.    Payments of Principal and Interest and other payments due
under this Note (a) shall rank pari passu with all Other Notes and Separate
Notes and (b) shall be senior to all other Indebtedness (as defined in Section
3(r) of the Securities Purchase Agreement) of the Company and its Subsidiaries
(as defined in the Securities Purchase Agreement), other than Purchase Money
Indebtedness (as defined below).

 

(b)           Incurrence of Indebtedness.    So long as this Note is
outstanding, the Company shall not, and the Company shall not permit any of its
Subsidiaries to, directly or indirectly, incur or guarantee, assume or suffer to
exist any Indebtedness, other than (i) the Indebtedness evidenced by this Note,
the Other Notes and the Separate Notes, (ii) Purchase Money Indebtedness and
(iii) Permitted Indebtedness.

 

(c)           Existence of Liens.  So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries other than (i) pursuant to the Amended and Restated Pledge
Agreement and (ii) Permitted Liens.

 

(16)         PARTICIPATION.  The Holder, as the holder of this Note, shall be
entitled to receive such dividends paid and distributions made to the holders of
Common Stock to the same extent as if the Holder had converted this Note into
Common Stock (without regard to any limitations on conversion herein or
elsewhere) and had held such shares of Common Stock on the record date for such
dividends and distributions.  Payments under the preceding sentence shall be
made concurrently with the dividend or distribution to the holders of Common
Stock.

 

(17)         VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES.  The affirmative vote
at a meeting duly called for such purpose or the written consent without a
meeting, of the holders of Notes representing not less than two-thirds of the
aggregate principal amount of the then outstanding Notes, shall be required for
any change or amendment to this Note or the Other Notes; provided that the
Holder of this Note may waive any term or provision of this Note without such
vote or written consent.

 

25

--------------------------------------------------------------------------------


 

(18)         TRANSFER.  This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Sections 2(i) and 2(j) of the Securities Purchase Agreement.

 

(19)         REISSUANCE OF THIS NOTE.

 

(a)           Transfer.  If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
19(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less then the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 19(d)) to the Holder representing the outstanding Principal not being
transferred.  The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii),
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

 

(b)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
an indemnification undertaking by the Holder to the Company, which undertaking
shall be reasonably satisfactory to the Company, and, in the case of mutilation,
upon surrender and cancellation of this Note, the Company shall execute and
deliver to the Holder a new Note (in accordance with Section 19(d)) representing
the outstanding Principal.

 

(c)           Note Exchangeable for Different Denominations.  This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 19(d) and in
principal amounts of at least $100,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.

 

(d)           Issuance of New Notes.  Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 19(a) or Section 19(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note which is the same as the

 

26

--------------------------------------------------------------------------------


 

Issuance Date of this Note, (iv) shall have the same rights and conditions as
this Note, and (v) shall represent the proportionate amount of accrued Interest
and Late Charges on the Principal and Interest of this Note that correspond to
the Principal of the new Notes, from the Issuance Date.

 

(20)         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note and any of the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  Amounts set forth or provided
for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof).  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 

(21)         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the reasonable
costs incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, but not limited to, attorneys’ fees and disbursements.

 

(22)         CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and all the Purchasers and shall not be construed against
any person as the drafter hereof.  The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note.

 

(23)         FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

 

(24)         DISPUTE RESOLUTION.  In the case of a dispute as to the
determination

 

27

--------------------------------------------------------------------------------


 

of the Closing Bid Price, the Closing Sale Price, the Weighted Average Price,
the Redemption Price or the arithmetic calculation of the Conversion Rate or the
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one Business Day of receipt of the
Conversion Notice or the Redemption Notice giving rise to such dispute, as the
case may be, to the Holder.  If the Holder and the Company are unable to agree
upon such determination or calculation of the Redemption Price or the Conversion
Rate, as applicable, within one Business Day of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within one Business Day submit via facsimile (a) the disputed determination of
the Closing Bid Price, the Closing Sale Price or the Weighted Average Price to
an independent, reputable investment bank selected by the Company and approved
by the Holder or (b) the disputed arithmetic calculation of the Conversion Rate
or the Redemption Price to the Company’s independent, outside accountant.  The
Company, at the Company’s expense, shall use its reasonable best efforts to
cause the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five Business Days from the time it receives the disputed
determinations or calculations.  Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

 

(25)         NOTICES; PAYMENTS.

 

(a)           Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement.  The Company shall provide
the Holder with prompt written notice of all actions taken pursuant to this
Note, including in reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Fixed Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least ten days prior to the date on
which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Change of Control, dissolution or liquidation, provided
in each case that such information shall be made known to the public prior to or
in conjunction with such notice being provided to the Holder.  Notwithstanding
the foregoing, Section 4(i) of the Securities Purchase Agreement shall apply to
all notices given pursuant to this Note.

 

(b)           Payments.  Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company in writing (which address, in the
case of each of the Purchasers (as defined in Section 3(d)(ii)), shall initially
be as set forth on the Schedule of Buyers attached to the Securities Purchase

 

28

--------------------------------------------------------------------------------


 

Agreement); provided that the Holder may elect to receive a payment of cash via
wire transfer of immediately available funds by providing the Company with prior
written notice setting out such request and the Holder’s wire transfer
instructions.  Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day and, in the case of any Interest
Date which is not the date on which this Note is paid in full, the extension of
the due date thereof shall not be taken into account for purposes of determining
the amount of Interest due on such date.  Any amount of Interest, Principal or
other amount due under the Transaction Documents (as defined in the Securities
Purchase Agreement) which is not paid when due shall result in a late charge
being incurred and payable by the Company in an amount equal to interest on such
amount at the rate of 18% per annum from the date such amount was due until the
same is paid in full (“Late Charge”).

 

(26)         CANCELLATION.  After all Principal, accrued Interest and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

(27)         WAIVER OF NOTICE.  To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Securities Purchase Agreement.

 

(28)         GOVERNING LAW.  This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.

 

(29)         CERTAIN DEFINITIONS.  For purposes of this Note, the following
terms shall have the following meanings:

 

(a)           “Affiliate” of any specified Person means any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

(b)           “Bloomberg” means Bloomberg Financial Markets.

 

(c)           “Board of Directors” means the board of directors of the

 

29

--------------------------------------------------------------------------------


 

Company or any authorized committee of the board of directors.

 

(d)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

(e)           “Change of Control Warrants” means a warrant exercisable for the
consideration that would be received at the time of consummation of the Change
of Control by holders of Common Stock (such consideration for each share of
Common Stock, a “Unit of Consideration”) in substantially the form of the
Warrant attached as Exhibit C to the Securities Purchase Agreement pursuant to
which the Separate Notes were initially issued, except that (i) the warrant
shall be exercisable for a number of Units of Consideration determined by
dividing (A) the Conversion Amount being redeemed pursuant to Section 5(d) by
(B) the Fixed Conversion Price in effect on the date of the Change of Control
(rounded upward in the case of fractional shares), (ii) the exercise price for
each Unit of Consideration shall be equal to the Fixed Conversion Price in
effect on the date of the Change of Control and (iii) the expiration date of the
warrant shall be the weighted average remaining term of the portion of this Note
and the Other Notes that are outstanding immediately prior to the date of the
Change of Control (without giving effect to any redemption thereof pursuant to
Section 5).

 

(f)            “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York City Time, as reported by
Bloomberg, or, if the Principal Market is not the principal securities exchange
or trading market for such security, the last closing bid price or last trade
price, respectively, of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg,
or if the foregoing do not apply, the last closing bid price or last trade
price, respectively, of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.).  If
the Closing Bid Price or the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price or the Closing Sale Price, as the case may be, of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder.  If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 24.  All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction that
proportionately decreases or increases the Common Stock during the applicable
calculation period.

 

30

--------------------------------------------------------------------------------


 

(g)           “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.

 

(h)           “Issuance Date” means June 24, 2003.

 

(i)            “Interest Conversion Price” means, with respect to any Interest
Date, that price which shall be computed as 95% of the arithmetic average of the
Weighted Average Price of the Common Stock on each of the five consecutive
Trading Days ending on the second Trading Day immediately preceding such
Interest Date.  All such determinations to be appropriately adjusted for any
stock split, stock dividend, stock combination or other similar transaction
during such period.

 

(j)            “Options” means any rights, warrants or options to subscribe for
or purchase Common Stock or Convertible Securities.

 

(k)           “Permitted Indebtedness” means Indebtedness that is unsecured,
that is subordinate in right of payment to this Note, the Other Notes and the
Separate Notes, that shall not have require principal repayments prior to the
Maturity Date and that provides for an interest that is no greater than market
rate interests; provided that the amount of Permitted Indebtedness shall not
exceed the sum of $1,000,000 in the aggregate.

 

(L)            “PERMITTED LIENS” MEANS (I) ANY LIEN FOR TAXES NOT YET DUE OR
DELINQUENT OR BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS FOR WHICH
ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GENERALLY ACCEPTABLE
ACCOUNTING PRINCIPLES IN THE UNITED STATES APPLIED ON A CONSISTENT BASIS, (II)
ANY STATUTORY LIEN ARISING IN THE ORDINARY COURSE OF BUSINESS BY OPERATION OF
LAW WITH RESPECT TO A LIABILITY THAT IS NOT YET DUE OR DELINQUENT, (III) ANY
LIEN CREATED BY OPERATION OF LAW, SUCH AS MATERIALMEN’S LIENS, MECHANICS’ LIENS
AND OTHER SIMILAR LIENS, ARISING IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT
TO A LIABILITY THAT IS NOT YET DUE OR DELINQUENT, (IV) DEPOSITS, PLEDGES OR
LIENS (OTHER THAN LIENS ARISING UNDER ERISA) SECURING (A) OBLIGATIONS INCURRED
IN RESPECT OF WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE OR OTHER FORMS OF
GOVERNMENTAL INSURANCE OR BENEFITS, (B) THE PERFORMANCE OF BIDS, TENDERS,
LEASES, CONTRACTS (OTHER THAN FOR THE PAYMENT OF MONEY) AND STATUTORY
OBLIGATIONS OR (C) OBLIGATIONS ON SURETY OR APPEAL BONDS, BUT ONLY TO THE EXTENT
SUCH DEPOSITS, PLEDGES OR LIENS ARE INCURRED OR OTHERWISE ARISE IN THE ORDINARY
COURSE OF BUSINESS AND SECURE OBLIGATIONS NOT PAST DUE OR DELINQUENT, (V)
RESTRICTIONS ON THE USE OF REAL PROPERTY AND MINOR IRREGULARITIES IN THE TITLE
THERETO WHICH DO NOT (A) SECURE OBLIGATIONS FOR THE PAYMENT OF MONEY OR (B)
MATERIALLY IMPAIR THE VALUE OF SUCH PROPERTY OR ITS USE IN THE ORDINARY COURSE
OF BUSINESS, AND (VI) ANY MINOR IMPERFECTION OF TITLE OR SIMILAR LIEN WHICH
INDIVIDUALLY OR IN THE AGGREGATE WITH OTHER SUCH LIENS WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(m)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other

 

31

--------------------------------------------------------------------------------


 

entity and a government or any department or agency thereof.

 

(n)           “Principal Market” means the Nasdaq National Market.

 

(o)           “Purchase Money Indebtedness” means Indebtedness of the Company or
any Subsidiary incurred solely for the purpose of financing all or any part of
the purchase price, or the cost of construction or improvement of any property
in an aggregate principal amount outstanding at any one time not in excess of
$500,000; provided, however, that the aggregate principal amount of any such
Indebtedness does not exceed the lesser of the fair market value of such
property, as determined in the good faith judgment of the Board of Directors, or
such purchase price or cost, including any refinancing of such Indebtedness that
does not increase the aggregate principal amount (or accreted amount, if less)
thereof as of the date of refinancing.

 

(p)           “Redemption Notice” means any of an Event of Default Redemption
Notice, Change of Control Redemption Notice, Company Change of Control
Redemption Notice, Company Installment Notice or Optional Redemption Notice.

 

(q)           “Redemption Price” means any of an Event of Default Redemption
Price, Change of Control Redemption Price, Company Change of Control Redemption
Price, Company Installment Redemption Price or Optional Redemption Price.

 

(r)            “Redemption Premium” means (i) in the case of the Events of
Default described in Section 4(a)(i) — (vi) and (x) - (xiii), 120% or (ii) in
the case of the Events of Default described in Section 4(a)(vii) - (ix), 100%.

 

(s)           “Registration Rights Agreement” means that certain registration
rights agreement between the Company and the initial holders of the Notes
relating, among other things, to the registration of the resale of the shares of
Common Stock issuable upon conversion of the Notes.

 

(t)            “SEC” means the United States Securities and Exchange Commission.

 

(u)           “Securities Purchase Agreement” means that certain securities
purchase agreement between the Company and the initial holders of the Notes
pursuant to which the Company issued the Notes.

 

(v)           “Separate Notes” means the senior convertible exchangeable notes
issued to the initial holders of the Notes on February 26, 2003, as amended and
restated on June 24, 2003.

 

(w)          “Significant Subsidiary” has the meaning assigned to it under
Rule 1-02(w) of Regulation S-X promulgated by the Commission.

 

32

--------------------------------------------------------------------------------


 

(x)            “Trading Day” means any day on which the Common Stock is traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York City Time).

 

(y)           “Weighted Average Price” means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30:01 a.m., New York City Time (or such
other time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York City Time (or such other time as
the Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York City Time
(or such other time as the Principal Market publicly announces is the official
open of trading), and ending at 4:00:00 p.m., New York City Time (or such other
time as the Principal Market publicly announces is the official close of
trading) as reported by Bloomberg, or, if no dollar volume-weighted average
price is reported for such security by Bloomberg for such hours, the average of
the highest closing bid price and the lowest closing ask price of any of the
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.).  If the Weighted Average
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Weighted Average Price of such security on such date shall
be the fair market value as mutually determined by the Company and the Holder. 
If the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 24.  All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

 

(30)         SECURITY.  The Notes shall be secured by and to the extent provided
in the Amended and Restated Pledge Agreement.

 

(31)         NIPENT.  In the event that the Company or any of it subsidiaries
sells, assigns, pledges, transfers or otherwise disposes its rights to, into or
with respect to, grants a participation interest in, or enters into a joint
venture relating to, the drug Nipent, or any derivative thereof (any of the
foregoing, a “Nipent Event”), then the Company shall be required to establish an
escrow account (the “Nipent Escrow”) and deposit or cause to be deposited in the
Nipent Escrow the consideration or proceeds from any such Nipent Event
concurrently with the consummation of any such Nipent Event (the “Nipent Event
Proceeds”).  The Nipent Escrow shall be established with an independent,
third-party escrow agent reasonably

 

33

--------------------------------------------------------------------------------


 

satisfactory to the Company and the holders of the Notes and Separate Notes
representing a majority of the aggregate principal amount of the Notes and
Separate Notes then outstanding.  The Company, the holders of the Notes and
Separate Notes and such escrow agent shall enter into an escrow agreement in a
form that is reasonably acceptable to the Company and to the holders of the
Notes and Separate Notes representing a majority of the aggregate principal
amount of the Notes and Separate Notes then outstanding.  The Company shall be
required to maintain in the Nipent Escrow a balance (the “Required Nipent Escrow
Balance”) at all times equal to the lesser of (x) the Nipent Event Proceeds and
(y) the sum of (A) the outstanding Principal of all Notes and Separate Notes,
(B) accrued and unpaid Interest with respect to such Principal and (C) accrued
and unpaid Late Charges with respect to such Principal and Interest.  If the
consideration or proceeds from any Nipent Event is in a form other than cash,
the amount of the consideration other than cash received by the Company will be
the fair value of such consideration as reasonably determined in good faith by
the Board of Directors, except where such consideration consists of publicly
traded securities, in which case the amount of consideration received by the
Company will be the Closing Sale Price of such securities on the date of
determination.  If the consideration or proceeds from any Nipent Event is in a
form that is partly cash and partly other than cash, then the Company shall
first deposit all cash in the Nipent Escrow and then the required value of any
non-cash consideration or proceeds.  The Company shall be allowed to withdraw
from the Nipent Escrow any such Nipent Proceeds that exceed the Required Nipent
Escrow Balance and if the balance of the Nipent Escrow consists of cash and
non-cash proceeds or consideration, then any such withdrawal shall first be from
the non-cash portion.  The obligation of the Company to maintain the Required
Nipent Escrow Balance in the Nipent Escrow Account pursuant to this Section 31
shall be inapplicable to and shall terminate upon a Change of Control provided
that such Change of Control is in conformity with the provisions of the
Transaction Documents.

 

[Signature Page Follows]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

 

SUPERGEN, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Joseph Rubinfeld

 

 

 

Title:

President / Chief Executive Officer

 

35

--------------------------------------------------------------------------------


 

EXHIBIT I

SUPERGEN, INC.

CONVERSION NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO CONVERT THIS NOTE INTO COMMON STOCK

 

Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by SuperGen, Inc. (the “Company”).  In accordance with and pursuant
to the Note, the undersigned hereby elects to convert the Conversion Amount (as
defined in the Note) of the Note indicated below into shares of Common Stock,
par value $.001 per share (the “Common Stock”), of the Company as of the date
specified below.

 

 

Date of Conversion:

 

 

 

Aggregate Conversion Amount to be converted:

 

 

Please confirm the following information:

 

 

 

Conversion Price:

 

 

 

Number of shares of Common Stock to be issued:

 

 

 

Notwithstanding anything to the contrary contained herein, this Conversion
Notice shall constitute a representation by the holder of the Note submitting
this Conversion Notice that, after giving effect to the conversion provided for
in this Conversion Notice, such holder (together with its affiliates) will not
have beneficial ownership (together with the beneficial ownership of such
Person’s affiliates) of a number of shares of Common Stock which exceeds 4.99%
of the total outstanding shares of Common Stock, all as determined pursuant to
the provisions of Section 3(d)(i) of the Note.

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

 

Issue to:

 

 

 

 

 

 

 

Facsimile Number:

 

 

 

Authorization:

 

36

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

Account Number:

 

  (if electronic book entry transfer)

 

 

 

Transaction Code Number:

 

  (if electronic book entry transfer)

 

37

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

 

                The Company hereby acknowledges this Conversion Notice and
hereby directs Mellon Investor Services LLC to issue the above indicated number
of shares of Common Stock in accordance with the Transfer Agent Instructions
dated June 24, 2003 from the Company and acknowledged and agreed to by Mellon
Investor Services LLC.

 

 

 

SUPERGEN, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

38

--------------------------------------------------------------------------------